Appellant claimed that the Ninth Circuit Court of Appeals'
                   decision in Jackson v. Nevada, 688 F.3d 1091 (9th Cir. 2012), provided
                   good cause to re-argue his claim that he was denied his right to present a
                   complete defense. The Jackson decision, however, has since been reversed
                   by the United States Supreme Court, see Nevada v. Jackson,        U.S.
                   133 S. Ct. 1990 (2013), and does not stand for any new proposition as to
                   the right to a complete defense. Thus, appellant failed to demonstrate
                   good cause, and we conclude that the district court did not err in denying
                   the petition as procedurally barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                     Hardesty
                                                             A   ecA   frewin     , J.



                                                                                     J.
                                                     Douglas


                                                                                     J.




                   cc: Hon. Janet J. Berry, District Judge
                        Troy Anthony Foster
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                        2
991 1947A 9(1V99